OMB APPROVALOMB Number: 3235-0145Expires: February 28, 2009Estimated average burdenhours per response14.5 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. SCHEDULE 13DUnder the Securities Exchange Act of 1934(Amendment No. 9)* Unisys Corporation (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 909214108 (CUSIP Number) Jerome J. LandeMMI Investments, L.P.1370 Avenue of the AmericasNew York, New York 10019(212) 586-4333 (Name, Address and Telephone Number of Person Authorizedto Receive Notices and Communications) November 5, 2009 (Date of Event which Requires Filing of this Statement) - Page 1 of 8 - If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. / / Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PERSONS WHO RESPOND TO THE COLLECTION OF INFORMATION CONTAINED IN THIS FORM ARE NOT REQUIRED TO RESPOND UNLESS THE FORM DISPLAYS A CURRENTLY VALID OMB CONTROL NUMBER. - Page 2 of 8 - CUSIP No. 909214108 1. NAMES OF REPORTING PERSONSMMI Investments, L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 141810589 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER 2,000,000 BENEFICIALLY OWNED BY 8. SHARED VOTING POWER EACH REPORTING 9. SOLE DISPOSITIVE POWER 2,000,000 PERSON WITH 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000,000 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.73% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN - Page 3 of8 - CUSIP No. 909214108 1. NAMES OF REPORTING PERSONSMCM Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 141814578 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER 2,000,000 BENEFICIALLY OWNED BY 8. SHARED VOTING POWER EACH REPORTING 9. SOLE DISPOSITIVE POWER 2,000,000 PERSON WITH 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000,000 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.73% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO - Page4 of8 - CUSIP No. 909214108 1. NAMES OF REPORTING PERSONSClay B. Lifflander I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES 7. SOLE VOTING POWER 796* BENEFICIALLY OWNED BY 8. SHARED VOTING POWER EACH REPORTING 9. SOLE DISPOSITIVE POWER 796* PERSON WITH 10. SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 796* 12. CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) less than 1%* 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * See Item 5. - Page5 of8 - The following constitutes Amendment No.9 (“Amendment No. 9”) to the Schedule 13D filed by the undersigned (as the same has previously been amended, the “Schedule 13D”). This Amendment No.9 amends the Schedule 13D as specifically set forth herein. Capitalized terms used but otherwise not defined herein have the meanings ascribed to them in the Schedule 13D originally filed November 27, 2006 (the "Original Statement"). ITEM 3.
